Citation Nr: 1812785	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-12 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II.

2.  Entitlement to an initial compensable evaluation for bilateral diabetic retinopathy, bilateral cataracts, and right branch retinal vein occlusion (BRVO).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran had active duty service from August 1963 to July 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the RO in Milwaukee, Wisconsin.


FINDING OF FACT

In January 2018, prior to the promulgation of a decision in the appeal, the Board received notification that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran submitted a statement in January 2018 withdrawing his appeal for hypertension and eye conditions due to herbicide exposure.  He indicated satisfaction with his current combined disability rating of 100 percent.  As the Veteran has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal for service connection for hypertension is dismissed.

The appeal for an initial compensable evaluation for bilateral diabetic retinopathy, bilateral cataracts, and right branch retinal vein occlusion (BRVO), is dismissed.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


